ACCEPTED
                                                                     03-15-00116-CR
                                                                             6375344
                                                          THIRD COURT OF APPEALS
                                                                     AUSTIN, TEXAS
                                                                 8/5/2015 4:47:38 PM
                                                                   JEFFREY D. KYLE
                                                                              CLERK
         NO. 03-15-00116-CR


        COURT OF appeals                FILED IN
                                 3rd COURT OF APPEALS
                                     AUSTIN, TEXAS
            FOR THE
                                 8/5/2015 4:47:38 PM
                                   JEFFREY D. KYLE
AUSTIN SUPREME JUDICIAL DISTRICT         Clerk



  CHRISTOPHER QUINN RIVERA,
                   Appellant

                 VS.


      THE STATE OF TEXAS,
               Appellee



           APPEAL FROM


THE 428TH JUDICIAL DISTRICT COURT


       HAYS COUNTY, TEXAS

TRIAL COURT CAUSE NO. CR-14-0448




     First Motion For Extension
 of Time in Which to File State's Brief




                   John Couch
                   Assistant Criminal District Attorney
                   712 S. Stagecoach Trail, Suite 2057
                   San Marcos, Texas 78666
                   Ph: (512) 393-7600 / Fax: (512) 393-2246
                   State Bar No. 24048407
                   john.couch@co.hays.tx.us
                   Attorney for the State of Texas
TO THE HONORABLE JUSTICES OF THE THIRD COURT OF
      APPEALS:

      The State files this First Motion for Extension of Time in Which to File

State's Brief, and in support states:

1.    The State's current deadline for filing its brief is August 7, 2015.
2.    This is the State's first request for an extension of time in which to file

      its brief

3.    The State respectfully requests an extension of approximately thirty
      days, until September 6, 2015 in which to file its brief.
4.    Good cause exists for the State's request for extension of time in which
      to file its brief The attorney of record is currently the prosecutor in a
       felony jury trial.

5.    These circumstances have significantly delayed the completion of this

      brief

6.    This extension is not being sought to cause undue delay, but to seek

      justice.

7.    For the foregoing reasons, the State respectfully requests that the Court
       grant an approximate thirty day extension for filing Appellee's Brief,
      until September 6, 2015.
                                    Respectfully submitted,



                                       2/
                                    Jo^ Couch
                                              ^
                                        Assistant Criminal District Attorney
                                        Hays County Government Center
                                        712 South Stagecoach Trail, Ste. 2057
                                    San Marcos, Texas, 78666
                                    Tel: 512-393-7600
                                    John.couch@co.hays.tx.us
                                        State Bar No. 24048407
                                     Attorney for the State of Texas



                                  VERIFICATION

      The foregoing Appellant Motion for Extension of Time in Which to
File Appellant's Brief was subscribed and sworn to before me by John Couch
onthis                     ^   ,2015.



                               John C6uch
                               Assistant Criminal District Attorney
     RHONDA WEDERSTEIN
   MY COMMISSION EXPIRES
         Sept8mber9,2018

                               Notary Public in and for the State of Texas
                     CERTIFICATE OF SERVICE


      I certify that on                  ^     , 2015, I served the above
motion by email to Rickey D. Jones at rickey@satx.rr.com, in accordance
with the Texas Rules of Appellate Procedure.




                          John 06uch
                          Assistant Criminal District Attorney